Citation Nr: 0014752	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  94-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumps of the 
breast.

2.  Entitlement to service connection for adhesions of the 
ovaries and fallopian tubes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to January 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the Houston, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  The case was before the Board in 
June 1997, at which time it was remanded for further 
development.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence that she 
currently has any lump in her breasts, or any residuals of 
previous lumps in her breast.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for adhesions of the ovaries and fallopian tubes.

3. Prior to service the veteran had a reproductive system 
disorder, manifested by, at least, an ovarian cyst.

4.  The veteran's disability due to cysts and adhesions of 
the ovaries and fallopian tubes increased in severity during 
service.



CONCLUSIONS OF LAW

1.  The claim for service connection for lumps of the breast 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's disability due to cysts and adhesions of 
the ovaries and fallopian tubes was aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumps of the Breast

The veteran contends that lumps developed in her right breast 
during service, and that she continues to have a problem with 
that condition.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a), VA has a duty to assist the veteran in 
the development of her claim.  38 U.S.C.A. § 5107(a).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

No disorder of the breasts was noted on the veteran's May 
1989 service entrance examination.  Outpatient treatment 
notes from January 1991 reflect that she was seen for a mass 
in her right breast that was tender, and approximately two 
centimeters long.  Fine needle aspiration produced one to two 
cubic centimeters of purulent material.  The diagnosis was 
breast abscess.  On follow-up one week later, there was a 
small residual mass or thickening, less than one centimeter 
in size.  On follow-up in March 1991, there was no 
tenderness, and the examiner found no thickening or masses.  
The impression was periductal mastitis, resolved.  In October 
1992, the veteran noticed a red and tender lump on her right 
breast.  On examination there was an indurated area that was 
tender to the touch, and measured two to three centimeters.  
The  impression was mastitis.  On follow-up three days later, 
the tenderness and the area of induration had decreased.

Notes of private medical treatment of the veteran include 
gynecology treatment reports showing that in August 1994, May 
1995, October 1995, December 1995, March 1996, and March 
1998, the examiner found no abnormal masses of the breasts.  
On VA examination in November 1995, the examiner noted no 
masses or tenderness of the breasts.

In October 1996, the veteran had a Travel Board hearing at 
the Houston RO, before the undersigned Board Member.  She 
reported that she developed a lump on her right breast on two 
occasions during service.  She asserted that the lump was 
still there in her breast, although the swelling was reduced 
compared to the two times during service when the lump had 
flared up.  She stated that she went for mammograms every 
three months.

In a June 1997 remand, the Board indicated that the veteran 
should receive a new VA gynecological examination.  The 
Board's instructions included a request that the examining 
physician determine whether the veteran had lumps, or 
residuals of lumps, in her breast, and that the examining 
physician provide an opinion as to whether any breast 
condition found was related to the breast abnormalities that 
were noted during service.  On VA examination in February 
1999, the examiner found no masses or discharge of the 
breasts.

The veteran's service medical records indicate that the 
veteran was treated two times during service for tender lumps 
in her right breast, diagnosed each time as mastitis.  She 
asserts that there is still a lump in her right breast.  VA 
and private examinations since service, however, have not 
resulted in any finding of a current lump.  The Court has 
indicated that a medical diagnosis of a current disability is 
necessary to form a well grounded claim for service 
connection.  See Caluza, supra, at 506.  The opinion of a lay 
person, without medical training, is not considered competent 
evidence regarding matters of medical diagnosis or causation.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  In the 
absence of a medical finding of a current disorder affecting 
the breasts, the veteran's claim for service connection for 
lumps of the breast is not well grounded, and must be denied.

Adhesions of the Ovaries and Fallopian Tubes

The veteran essentially contends that a condition manifested 
by cysts and adhesions of the ovaries and fallopian tubes 
began, or was aggravated, during service.  There is evidence 
that she received treatment during and after service for 
ovarian and tubal cysts and adhesions.  This evidence is 
sufficient to make her claim for service connection for a 
disorder of the reproductive organs plausible and well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  In 
addition, the Board is satisfied that the facts relevant to 
this claim have been properly developed, and that VA has 
satisfied its statutory obligation to assist her in the 
development of the claim.

As noted, there is evidence that the veteran received 
treatment before, during, and after service for conditions 
affecting the ovaries, fallopian tubes, or uterus.  In 
determining whether a condition began prior to service or 
during service, a veteran will be considered to have been in 
sound condition when examined and accepted for service, 
except as to disorders noted at entrance into service, or 
when clear and unmistakable evidence demonstrates that the 
disability existed prior to service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

The report of a pelvic ultrasound of the veteran in May 1988, 
more than a year prior to her entry into service, reveals 
there was a normal sized uterus, and a small cystic mass in 
the right adnexa, consistent with a right ovarian cyst.  In a 
May 1989 medical history completed for entry into service, 
the veteran reported that she had undergone surgery in 
February 1987 for an ovarian cyst and a blocked fallopian 
tube.  She also reported that she had gonorrhea one time, in 
1978.  On May 1989 medical examination of the veteran for 
entry into service, a vaginal pelvic examination was normal.  
Service treatment notes indicate that in March 1991, the 
veteran underwent a workup for infertility.  A March 1991 
pelvic ultrasound revealed fluid collection at the left 
adnexa, possibly a dilated fallopian tube.  Treatment notes 
from May 1991 and December 1991 indicate that the veteran 
reported pelvic pain.  A hysterosalpingogram in February 1992 
showed a possible hydrosalpinx.  Diagnostic laparoscopy in 
April 1992 showed a normal right tube, with distal fimbrial 
adhesions, and a left hydrosalpinx.

In June 1992, the veteran underwent an exploratory 
laparotomy.  The surgeon found minimal adhesive disease and 
performed lysis of adhesions, including fimbrial adhesions of 
the right tube.  The left tube hydrosalpinx was not repaired, 
as the surgeon concluded that treatment of a hydrosalpinx of 
greater than two centimeters would not improve the veteran's 
fertility.  The surgeon reported, "There was no evidence of 
endometriosis or any other etiology for the pelvic adhesion 
other than probable early infection."  On follow-up in 
August 1992, a physician reported that the veteran's 
laparotomy wound was healing well.

After service, in a March 1994 statement, the veteran 
asserted that abdominal surgery that she underwent during 
service caused scar tissue, which in turn caused severe 
cramps and infertility.  Private medical treatment records 
indicate that in January 1994, April 1994, and August 1994, 
the veteran reported pelvic area pain.  In February 1994, she 
underwent a laparoscopy with lysis of extensive peri-adnexal 
adhesions.  In May 1995, an examining physician noted a 
cystic adnexal mass attached to the uterus in the left 
posterolateral region.  A pelvic ultrasound in July 1995 
revealed bilateral ovarian cysts.  The examining physician 
stated that the cysts could be the result of hemorrhage, or 
could represent an endometrioma, but that the exact etiology 
of the cysts was undetermined.

On VA examination in November 1995, the veteran reported that 
she had cysts on her right ovary, and that she had heavy 
bleeding with her periods.  She also reported deep 
dyspareunia.  Pelvic examination revealed yeast vaginitis.  
Bimanual examination revealed a cystic mass, possibly five to 
six centimeters in diameter, alongside the isthmus of the 
uterus on the left.  Palpation of the mass caused 
considerable pain.

Private medical records indicate that in January 1996 the 
veteran underwent a laparotomy to address abdominal pain and 
a large left adnexal mass.  The surgery included a left 
salpingo-oophorectomy.  In the course of the surgery, the 
veteran's small bowel and bladder were injured.  Physicians 
repaired the bowel and bladder injuries.  Outpatient 
treatment notes from August 1996 indicate that the veteran 
reported lower abdominal cramps and painful intercourse.  The 
assessment was chronic pelvic infection.

At her October 1996 Travel Board hearing, the veteran 
indicated that prior to entering service she had not had any 
problems involving her ovaries or fallopian tubes.  During 
service she began to have dull pelvic area pain.  She 
reported that she had surgery during service to repair her 
fallopian tubes so that she could become pregnant.  After the 
surgery she had more pain that she had had before.  She 
reported that she went on to develop more cysts, and that her 
physician removed one ovary and one fallopian tube because of 
a large cyst.  She continued to have intermittent pelvic area 
pain.  She asserted that the surgery during service had 
caused or aggravated the pelvic area pain, adhesions, and 
cysts that she developed during and since service.

In a June 1997 remand, the Board indicated that the veteran 
should receive a new VA gynecological examination.  The 
examining physician was to provide an opinion as to whether 
adhesions of the veteran's ovaries and fallopian tubes 
preexisted service, increased in severity during service, or 
resulted from a surgical procedure or any other event in 
service.

On VA examination in February 1999, the examiner noted that 
the veteran's medical records were reviewed.  The veteran 
reported that at age 15, she was seen for a possible sexually 
transmitted disease, but that tests were negative.  She was 
treated for symptoms of pelvic inflammatory disease.  The 
veteran reported that she currently had been having crampy 
lower pelvic pains for three to four years.  On examination, 
the veteran's abdomen had a Pfannenstiel surgical scar and 
laparoscopic scars.  The abdomen was not tender.  The uterus 
and right adnexa had findings consistent with probable 
adhesions.  The examiner stated the opinion that the 
veteran's adhesions and past hydrosalpinx resulted from prior 
sexually transmitted disease, possibly occurring at age 15.  
The examiner opined that the veteran's adhesions and pelvic 
pathology were not related to her military service, but were 
related to the prior sexually transmitted disease.  The 
examiner noted that adhesions frequently recurred, even after 
being lysed, and sometimes were more severe on recurrence 
than they were before lysis.

The report of the veteran's May 1989 medical examination for 
entrance into service did not note any disorder of the 
ovaries, fallopian tubes, or other reproductive organs.  
Thus, no such disorder was noted at the veteran's entrance 
into service.  Nonetheless, the May 1988 ultrasound report, 
and the history provided by the veteran in May 1989, both 
indicate that the veteran had an ovarian cyst prior to 
entering service.  The Board finds that the medical record 
and the veteran's history, considered together, constitute 
clear and unmistakable evidence that she had a reproductive 
system disorder, manifested by, at least, an ovarian cyst, 
prior to service.

An injury or disease that existed prior to a veteran's 
service will be considered to have been aggravated by service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a disability 
underwent an increase in severity during service is 
determined based on all the evidence of record pertaining to 
the manifestations of the disability before, during, and 
after service.  38 C.F.R. § 3.306(b).  The Court has held 
that temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service, unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The available evidence indicates that the veteran had a right 
ovarian cyst and possibly a blocked fallopian tube prior to 
service.  She apparently underwent one exploratory surgery 
prior to service.  During service she underwent two 
surgeries.  She was found to have a left hydrosalpinx and 
adhesions in various areas, including the right fimbria.  The 
disorder of her left fallopian tube was found to be damaging 
to the degree that function of that tube could not be 
restored.  After service, the veteran continued to report 
pelvic area pain, and underwent two additional surgeries for 
cysts and adhesions, including removal of the left ovary and 
fallopian tube.

Overall, the evidence indicates that the veteran's cystic 
disorder increased in severity during service.  The addition 
during service of loss of function of the left fallopian tube 
constitutes a worsening of the underlying condition, and not 
just of symptoms.  The available medical evidence does not 
indicate whether aspects of the worsening condition, such as 
the left hydrosalpinx, developed anew during service, or were 
merely discovered during service because laparotomy was 
performed.  Considering the presumption of sound condition at 
entrance into service, in the absence of clear and 
unmistakable evidence that those worsened manifestations 
found during service were present prior to service, the Board 
accepts that the veteran's disorder manifested by cysts and 
adhesions of the reproductive organs did worsen during 
service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  No medical professional has specifically stated 
that the increase in disability during service was due to the 
natural progress of the disease.  Therefore, the Board finds 
that the veteran's reproductive system disorder, including 
adhesions of the ovaries and fallopian tubes, was aggravated 
by service, and should be service connected.  


ORDER

Service connection for lumps of the breast is denied.

Service connection for cysts and adhesions of the ovaries and 
fallopian tubes is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

